IF8l-/f                        FILE COPY




COA#      08-13-00209-CR                       OFFENSE:        Burglary

          Brandon Jay McDonald v. The
STYLE: state of Texas                          COUNTY:         Tarrant

COA DISPOSITION:     Affirmed                  TRIAL COURT:    396th District Court


DATE: 10/31/2014                Publish: No    TC CASE #:      1184931W




                   IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


         Brandon Jay McDonald v. The
STYLE:   State of Texas                             CCA#:


         /{fPELLAMT^                Petition        CCA Disposition: (pp/ *fTT
FOR DISCRETIONARY REVIEW IN CCA IS:                 DATE: _
                                                    JUDGE:.
DATE:                                               SIGNED:                     PC:

JUDGE:        /?M ZLu^J                             PUBLISH:                    DNP:




                                                                                 MOTION FOR

                                           REHEARING IN CCA IS:

                                           JUDGE: